DETAILED ACTION
Status of Claims 

The following is a FIRST NON-FINAL OFFICE ACTION for Application #17/236,208, filed on 04/21/2021.  This application is a Continuation of Application #16/285,889,  filed on 02/26/2019.  This application claims priority to Provisional Application #62/635,099, filed on 02/26/2018.     
Claims 21-40 are pending and have been examined.
Claims 1-20 have been cancelled by the applicant.



Double Patenting

Claims 21-40 are rejected.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 21, 29, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17 of U.S. Patent No. 11,023, 927.  All of the limitations of the current claims can be taught by a combination of the cited patents and any necessary secondary references as obvious variants, although in this case the current claims are simply broader versions of the same limitations already taught in the cited patents and do not contain several of the limitations of the cited patent.  The dependent claims are rejected by virtue of their dependency on the independent claims.

    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, the claims are analyzed to determine if they are directed to statutory subject matter.  Claim 21 is directed a method, or process, which is a statutory category for patentability.  Claim 37 claims a non-transitory computer readable storage medium, and is therefore interpreted as an article of manufacture which is a statutory category for patentability.  The claims is also in conformity with the Kappos Memorandum of 2010 regarding medium claims.   Claim 29 claims a system, which is interpreted as an apparatus, as the system comprises a device, and all the teachings of a device in the applicant’s specification in such as Figure 2 comprise at least a processor and a memory.  An apparatus is a statutory category for patentability.   
Per Step 2A, Prong 1 of the analysis, the examiner must now determine if the claims are directed to an abstract idea or eligible subject matter.  The claims are directed to “processing the combination of data collected from a previous day by performing a first enrichment process, the first enrichment process including enriching the combination of data with additional data corresponding to at least one of connection type and latitude and longitude data, wherein latitude and longitude data is based on IP in a case where latitude 
Per Step 2A, Prong 2 of the analysis, the examiner must now determine if the claims integrate the abstract idea into a practical application.  The examiner finds no such application, as the abstract idea does not include steps that use a specific technology to perform a practical application.  The use of a “device” or “computer” is claimed at a high level of generality and is considered a generic recitation of a technical element and the use of the computer as a tool to automate the abstract idea (see MPEP 2106.05 (b) and c).  Therefore, the use of the device or computer does not integrate the abstract idea into a practical application.  The “collecting a combination of data from the customized pixel, including location data” is considered “receiving, processing, and storage of data,” which is listed in the MPEP at 2106.05 (d) (ii) as an example of conventional computer functioning (see Versata Dev Grp v SAP-  “storing and retrieving information in a memory,” Alice Corp.- “electronic recordkeeping,” Ultramercial- “updating an activity log.”  Therefore, the collecting of data from the pixel does not integrate the abstract idea into a practical application.  Finally, the claim elements include “building a customized pixel for location verification” and “appending the customized pixel to an ad tag.”  Absent any further detail, since the pixel is “customized” but there is no further detail as to how it is customized, the examiner takes Official Notice that it is old and well known in the computer arts to use a 
Per Step 2B of the analysis, the examiner must now determine if the claims include limitations that are “significantly more” than the abstract idea by demonstrating an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The use of a “device” or “computer” is claimed at a high level of generality and is considered a generic recitation of a technical element and the use of the computer as a tool to automate the abstract idea (see MPEP 2106.05 (b) and c).  Therefore, the use of the device or computer is not considered significantly more.  The “collecting a combination of data from the customized pixel, including location data” is considered “receiving, processing, and storage of data,” which is listed in the MPEP at 2106.05 (d) (ii) as an example of conventional computer functioning (see Versata Dev Grp v SAP-  “storing and retrieving information in a memory,” Alice Corp.- “electronic recordkeeping,” Ultramercial- “updating an activity log.”  Therefore, the collecting of data from the pixel is not considered significantly more.  Finally, the claim elements include “building a customized pixel for location verification” and “appending the customized pixel to an ad tag.”  Absent any further detail, since the pixel is “customized” but there is no further detail as to how it is customized, the examiner takes Official Notice that it is old and well known in the computer arts to use a pixel to collect data such as location data in association with a delivered advertisement.  Therefore, the use of a pixel appended to an advertisement to collect information is not considered significantly more.   
When considered as an ordered combination, the claims still are considered to be directed to an abstract idea.  The claims only recite an ordered logical set of steps to collect the data, process the data, enrich the data, calculate a score, and assign the score 
When considering the dependent claims, claims 23-25 further limit in a general manner what the quality score could be based on.  But absent any further detail, these limitations do not change the calculation of the score other than by generally describing one of the variables used in the calculation, and are therefore considered part of the abstract idea.  Claims 22 and 26-28 describe generating a report for all pixels based on the enriched data.  Absent any further detail beyond what breakdowns the reports include, these would also be considered part of the abstract idea, as a report could easily be generated by a human operator with access to the enriched data and a pen and paper or other tool to write down the report.  The other dependent claims mirror those already described above.   
Therefore, claims 21-40 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf as well as the USPTO January 2019 Updated Patent Eligibility Guidance.)    

Conclusion
The following prior art references were not relied upon in this office action, but are considered pertinent to the applicant’s invention:
Li, et al., Pre-Grant Publication No. 2014/0032326 A1, 
Moshfeghi, Patent No. 9,282,446 B2 teaches using content tags to track user mobile device locations including longitude and latitude data and other data and using the data to further target the ad campaign.   
Lokshin, Pre-Grant Publication No. 2008/0139181 A1 teaches advertisements displayed on a user device and the device saving location data, user response data, and other information for later use.
Schwartz, et al., Pre-Grant Publication No. 2016/0260136 A1- teaches enrichment of location data with IP or GPS data, and further appending the data with location fields; does not teach a customized pixel appended to an ad tag, or calculation and use of a location quality score.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

401 Dulany Street
Alexandria, VA 22314.
/LUIS A BROWN/Primary Examiner, Art Unit 3682